                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 DUSTIN CARLINE CIVIL ACTION


VERSUS


 PINE BLUFF SAND AND NO.: 18-912-BAJ-RLB
 GRAVEL COMPANY


                               FINAL JUDGMENT

      Considering the Order dismissing the above-captioned case, and in accordance


with Federal Rule of Civil Procedure 58,

      IT IS ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE, each party to bear its own costs.




                                                        ^<
                            Baton Rouge, Louisiana, this 0 -^d ay of January, 2020




                                                  .a.
                                       JUDGE BRIAN^. JACKSON
                                       UNITED STATE&TO§TRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
